DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remark
2.	With respect to response to remark file 09/03/2021 has been considered.  The following corrected Non-final office action is issued.
Election/Restrictions
3.	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim with claims 1-7. Election by NameTomoyori, Nomugi (Attn. # 59784) was made without traverse in the telephone reply on 07/28/2021.
Where claims 1-7 referring to device and a method manufacturing a light emitting device where the semiconductor laser and reflective member form a predetermined angle using alignment marks; while claim 8 is referring a base member device comprising metal films and conduction region to establish electrical connection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 1, 2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okahisa (2016/0285234) in view of Watanabe et al. (US 2012/0201259).
With respect to claims 1, 7 Okahisa ‘234 shows and discloses light emitting device (Fig 3-19) comprising: a base member including a disposition surface (Fig 3-19: a base member 11 including a disposition surface); a semiconductor laser element disposed on the disposition (Fig 3-19: a semiconductor12 on the disposition surface); and a light-reflective member disposed on the disposition surface  (Fig 3-19: a light-reflective member 13 on the disposition surface), wherein the semiconductor laser element and the light-reflective member are disposed on the disposition surface such that a light emission end surface of the semiconductor laser element and an upper edge or a lower edge of a light-reflective surface of the light-reflective member form a predetermined angle without being perpendicular or parallel to each other in a top view  (Fig 3-19: the semiconductor emission end surface 13a and light-reflective member form a predetermined angle without being perpendicular or parallel in a top view; See also Section [048] light emitted from laser is reflected other than perpendicular or parallel to each other).  The claim further require the base including a pair of alignment marks;  a line connecting the alignment marks and the light emission end surface of the semiconductor laser element are parallel to each other.  Okahisa ‘234 did not explicitly state the above.  However, it is well-known the use of alignment marks for mounting electrical/optical components such that they achieve the arrangement/direction as required, for the benefit of attaining the beam output (Section [033, 048] conventionally align to achieve perpendicular, while Okahisa ‘234 intend to achieve non perpendicular or parallel).  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.
Watanabe et al. ‘259 of analogous art shows and discloses submount assembly and method allowing light emitting element, its reflector and its waveguide are aligned with respect to alignment marks (Fig 1A-3, 5-8: pair of alignment marks 107 with a line connecting the alignment marks 107/line and the light emission end surface are parallel to each other; See also respective Sections [155-157,…]). Therefore before the effective filing date of the claimed (Section [006-007]).  Since claim 1 recites the same or identical elements/limitations, it would have been obvious to one skill in the art to use Okahisa ‘234 in view of Watanabe et al. ‘259 to cite method of manufacturing a light emitting device, product by process (TITLE; assembly method).
With respect to claim 2, the claim further requires wherein the predetermined angle is in a range of 10 degrees to 80 degrees.  Okahisa ‘234 did not explicitly state the range; however, since Okahisa ‘234 did discloses the angle being without perpendicular or parallel, one skill in the art would recognize the range is greater than 0 degrees or less than 90 degrees (Fig 3-19: the semiconductor emission end surface 13a and light-reflective member form a predetermined angle without being perpendicular or parallel in a top view; See also Section [048] light emitted from laser is reflected other than perpendicular or parallel to each other).  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 5, the claim further requires wherein the disposing of the first semiconductor laser element on the disposition surface is performed after the disposing of the first light-reflective member on the disposition surface.  Okahisa ‘234 in view of Watanabe et al. ‘259 did not explicitly state the above.  However, it has been held the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, Okahisa ‘234 in view of Watanabe et al. ‘259 did disclosed the cited layout structure.  One skill in the art would recognize the well-known that the light emitting device/opticals/electricals/ components are placed in the order that would .  
Allowable Subject Matter
6.	Claims 3, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3:
further comprising: disposing a second semiconductor laser element on the disposition surface such that a light emission end surface of the second semiconductor laser element is parallel to the first line, and such that the first semiconductor laser element and the second semiconductor laser element are disposed symmetrically to each other with reference to a midpoint of the first line between the alignment marks; and disposing a second light-reflective member on the disposition surface such that a reference line for the second light-reflective member is parallel to the second line, and such that the first light-reflective member and the second light-reflective member are disposed symmetrically to each other with reference to the midpoint of the first line.
Claim 6: 
Wherein the disposing of the first light-reflective member includes disposing the first light-reflective member by using a straight line passing through a side corresponding an upper edge or lower edge of a light-reflective surface of the first light-reflective member as the reference line.  
Claim 4 is also allowable as they directly depend on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Citation of Pertinent References

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Sakushima et al. (US 6,256,437) shows and discloses optical device and its production method with the use of marker serving as reference (TITLE; Abstract; Fig 1: 10/11/12/13 markers, optical waveguide, light emitting device and photodetector). 
Sakamoto (US 2016/0147025) shows and discloses disposing semiconductor laser element on a base member and disposing a light-reflective member serve as alignment at a predetermined angle (TITLE; Abstract; Fig 1-3).
COMMUNICATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 2828